Citation Nr: 0833500	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a disability 
manifested by blackouts, claimed as secondary to herbicide 
exposure.

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for congestion has 
been submitted. 

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a skin 
disability, also claimed as secondary to service-connected 
cyst removal, has been submitted.

6.  Entitlement to service connection for chronic headaches.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The last Statement of the Case relating to these claims was 
issued in May 2006.  Thereafter, additional, non-duplicative 
pertinent evidence was received, to include voluminous VA 
outpatient treatment records outlining continuing treatment 
and diagnoses for all the issues currently on appeal from 
2003 to 2008.  

This evidence has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2007).  Without a written 
waiver of initial RO consideration with the submission of the 
additional treatment records, this case must be returned to 
the agency of original jurisdiction for readjudication.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

PTSD and Low Back Disability

The veteran served in Vietnam during his military service and 
was awarded the Purple Heart for injury sustained in combat.  
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  The evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

Here, the veteran alleges his PTSD is due to various 
traumatic combat experiences and his low back disability is 
due to, among other things, carrying heavy loads of equipment 
through Vietnam during combat.  Although his service medical 
records are silent as to any specific psychiatric or low back 
injury, treatment or diagnosis, these events are consistent 
with combat and therefore are presumed to have occurred.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  

In regard to the veteran's PTSD, he was afforded a VA 
examination in June 2005 where the psychiatrist concluded the 
veteran's symptomatology was too inconsistent to warrant a 
clear diagnosis of PTSD.  The examiner, as an example, 
indicated the veteran's stressors were wholly inconsistent 
throughout historical treatment records.  VA treatment 
records prior to and after this 2005 examination indicate a 
diagnosis and continuing treatment for PTSD, among other 
psychiatric diagnoses.  

To date, no examiner has reconciled the conflicting diagnoses 
and medical opinions found in the claims folder.  
Accordingly, the veteran should be afforded a VA examination 
by a psychiatrist so that the medical evidence may be 
reconciled and to answer once and for all if the veteran 
currently has PTSD related to his in-service combat exposure.  
A new VA examination is indicated.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In regard to the veteran's low back disability, the medical 
records clearly indicate the veteran suffered multiple post-
service occupational back injuries in the 1970s.  He 
currently receives treatment for various low back 
disabilities.  Despite the occupational injuries, the veteran 
alleges his current low back disability is due to, among 
other things, carrying heavy loads of equipment in Vietnam 
through combat zones.  The veteran has never been afforded a 
VA examination to ascertain the extent and likely etiology of 
his current low back disabilities.  In light of Collette, 
McLendon and Duenas, a VA examination is indicated.  Id.; 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Congestion and Skin Disability

The congestion and skin disability claims must also be 
remanded to ensure full and complete compliance with the 
Veterans' Claims Assistance Act (VCAA).  It cannot be said, 
in this case, that there has been sufficient compliance.  
Although the RO sent a September 2005 letter to the veteran 
regarding his congestion claim (no letter was sent regarding 
the skin disability claim), the letter was not VCAA 
compliant. The letter explained what is necessary to 
establish service connection and defined what constitutes 
"new" and "material" evidence in general, but the letter 
did not notify the veteran the specific reasons his claims 
were previously denied and, therefore, what would constitute 
"new" and "material" evidence specifically for his claims.  
That is, the letter did not outline what specific information 
is missing to substantiate his claims as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board notes the veteran appears to be now claiming his 
skin disability is secondary to his service-connected cyst 
removal.  The VCAA letter should also contain information 
containing what is necessary to substantiate a secondary 
service connection claim.

Chronic Headaches

A January 2006 rating decision, in pertinent part, denied a 
claim for service connection for chronic headaches. The 
veteran timely filed a notice of disagreement (NOD) to this 
issue (as well as the other issues currently on appeal) in a 
February 2006 handwritten statement.  The subsequent 
statement of the case (SOC) addressed all issues indicated in 
the February 2006 NOD except for chronic headaches.  No 
additional SOC was provided. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issues on appeal, 
including an explanation as to what 
constitutes "new" and "material" evidence 
to reopen his claims of entitlement to 
service connection for congestion and a skin 
condition, including a description of the 
basis of the prior denials, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006); and including an explanation as to 
the evidence necessary to substantiate a 
secondary service connection claim in regard 
to his skin condition.   

2.  Obtain the veteran's medical treatment 
records from VA Medical Center in Pittsburgh, 
Pennsylvania from February 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  Schedule the veteran for a VA orthopedic 
examination for the claimed low back 
disability to ascertain the extent and likely 
etiology of any and all low back disabilities 
found.  The examiner should specifically 
comment on whether any disability found is due 
to in-service carrying of heavy loads of 
equipment (or any other incident of service) 
versus his post-service occupational low back 
injuries.  
 
The examiner must be provided with the claims 
file and should indicate that a complete 
review has been made.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided.

4.  Schedule the veteran for a new VA 
psychiatric examination for the claimed 
condition of post-traumatic stress disorder 
(PTSD) to ascertain whether the veteran 
currently has PTSD related to his in-service 
combat exposure.  The opinion should 
specifically reconcile the conflicting 
diagnoses in the claims folder, to include the 
past June 2005 VA examination and the 
voluminous VA outpatient treatment records.
 
The examiner must be provided the claims file 
and should indicate that a complete review has 
been made.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After review 
of the pertinent material, the examiner must 
specifically discuss whether the appellant 
meets the diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the verified in-
service stressors sufficient to produce PTSD), 
and, if so, is there a link between the 
current symptoms and the in-service combat 
exposure versus stressors unrelated to his 
military service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided.

5.  After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

6.  Provide the veteran and his 
representative a statement of the case as to 
the issues of entitlement to service 
connection for chronic headaches. The 
veteran should be informed that he must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious 
treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

